DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (PG-PUB 2015/0091859).
	Considering claim 1, Rosenberg discloses a pressure sensor, comprising:
-  a plurality of transmit electrodes (Column Electrodes), each adapted to be operatively connected to a signal generator (DC Source or AC Source) (Figures 99, 95; [0260]; [0546]; [0579]);
-  a plurality of receive electrodes (Row Electrodes), each adapted to be operatively connected to a signal receiver (AC and DC Detector) and signal processor (Control Circuit) (Figures 99, 95; [0260]; [0546]; [0579]);
-  a deformable element located proximate to at least one of the plurality of transmit electrodes or at least one of the plurality of receive electrodes, wherein 
-  wherein the plurality of transmit electrodes, the plurality of receive electrodes and the deformable element are positioned such that deformation of the deformable element causes a change in resistance of the variably resistive conductive material thereby changing coupling between at least one of the plurality of transmit electrodes and at least one of the plurality of receive electrodes ([0323]; [0329]);
-  wherein a measurement of the change in coupling between the at least one of the plurality of transmit electrodes and the at least of the plurality of receive electrodes is processed with a Fourier transform ([0518]; [0535-536]; [0546-547]) and used to form a heat map that provides information regarding a pressure event (Figures 86-892; [0044]; [0185-186]; [0499-500]).
	Considering claim 2, Rosenberg discloses that the change in coupling is proportional to the deformation of the deformable element ([0280]; [0604]).
	Considering claim 7, Rosenberg discloses an electromagnetic shielding layer ([0704]).
	Considering claim 8, Rosenberg discloses that the deformable element is one of a plurality of deformable elements located proximate to where one of the plurality of transmit electrodes couples with one of the plurality of receive electrodes ([0182]; [0260]).
Considering claim 9, Rosenberg discloses a pressure sensitive device, comprising: 

-  a plurality of receive electrodes (Row Electrodes), each adapted to be operatively connected to a signal receiver (AC and DC Detector) and signal processor (Control Circuit) (Figures 99, 95; [0260]; [0546]; [0579]);
-  a deformable element located proximate to at least one of the plurality of transmit electrodes or at least one of the plurality of receive electrodes, wherein the deformable element is a variably resistive conductive material (Figure 40; [0321]; [0323-325]; [0329]); and
-  wherein the plurality of transmit electrodes, the plurality of receive electrodes and the deformable element are positioned such that deformation of the deformable element causes a change in resistance of the variably resistive conductive material thereby changing coupling between at least one of the plurality of transmit electrodes and at least one of the plurality of receive electrodes ([0323]; [0329]);
-  wherein a measurement of the change in coupling between the at least one of the plurality of transmit electrodes and the at least of the plurality of receive electrodes is processed with a Fourier transform ([0518]; [0535-536]; [0546-547]) and used to form a heat map that provides information regarding a pressure event (Figures 86-892; [0044]; [0185-186]; [0499-500]).

	Considering claim 15, Rosenberg discloses an electromagnetic shielding layer ([0704]).
	Considering claim 16, Rosenberg discloses that the deformable element is one of a plurality of deformable elements located proximate to where one of the plurality of transmit electrodes couples with one of the plurality of receive electrodes ([0182]; [0260]).
	Considering claim 17, Rosenberg discloses a pressure sensor, comprising:
-  a transmit electrode (Column Electrodes) to be operatively connected to a signal generator (DC Source or AC Source) (Figures 99, 95; [0260]; [0546]; [0579]);
- a receive electrodes (Row Electrodes) to be operatively connected to a signal receiver (AC and DC Detector) and signal processor (Control Circuit) (Figures 99, 95; [0260]; [0546]; [0579]);
-  a deformable element located proximate to at least one of the transmit electrode or the receive electrode, wherein the deformable element is a variably resistive conductive material (Figure 40; [0321]; [0323-325]; [0329]); and
-  wherein the transmit electrode, the receive electrode and the deformable element are positioned such that deformation of the deformable element causes a change in resistance of the variably resistive conductive material thereby changing coupling between the transmit electrode and the receive electrode ([0323]; [0329]);

Considering claim 18, Rosenberg discloses that the change in coupling is proportional to the deformation of the deformable element ([0280]; [0604]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (PG-PUB 2015/0091859) in view of Forlines et al. (PG-PUB 2017/0024074).
Considering claim 3, Rosenberg fails to explicitly disclose that the signal generator is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal generator that generates at least one frequency orthogonal signal on each of the plurality of transmit electrodes in the invention by Rosenberg, as taught by Forlines.  The motivation for doing so is easy and simply identify each row/column to which pressure is being applied simultaneously ([0030-37]).
Considering claim 4, Rosenberg fails to disclose that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes, because Hong teaches the sequential switched multiplexing of signals.
However, Forlines teaches that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes (Figure 1; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal receiver and signal processor that are adapted to detect a measure of pressure while receiving other signals from the plurality of receiving electrodes, as taught by Forlines, in the invention by Rosenberg.  The motivation for doing so is to provide fast identification of simultaneous multi-touch pressure locations (Abstract; [0022]; [0030-37]; [0072]; [0024-26]).  

However, Forlines teaches the use of a signal generator that is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively (Abstract; Figure 1; [0019-20]; [0024]; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal generator that generates at least one frequency orthogonal signal on each of the plurality of transmit electrodes in the invention by Rosenberg, as taught by Forlines.  The motivation for doing so is easy and simply identify each row/column to which pressure is being applied simultaneously ([0030-37]).
Considering claim 12, Rosenberg fails to disclose that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes, because Hong teaches the sequential switched multiplexing of signals.
However, Forlines teaches that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes (Figure 1; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal receiver and signal processor that are adapted to detect a measure of pressure while receiving other signals from the plurality of 
Considering claim 19, Rosenberg fails to explicitly disclose that the signal generator is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively.
However, Forlines teaches the use of a signal generator that is adapted to generate at least one frequency orthogonal signal on each of the plurality of transmit electrodes, respectively (Abstract; Figure 1; [0019-20]; [0024]; [0030-37]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a signal generator that generates at least one frequency orthogonal signal on each of the plurality of transmit electrodes in the invention by Rosenberg, as taught by Forlines.  The motivation for doing so is easy and simply identify each row/column to which pressure is being applied simultaneously ([0030-37]).
Considering claim 20, Rosenberg fails to disclose that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes, because Hong teaches the sequential switched multiplexing of signals.
However, Forlines teaches that the signal receiver and signal processor are adapted to detect a measurement corresponding to the each of the generated at least one frequency orthogonal signals as the same is received from each of the plurality of receive electrodes (Figure 1; [0030-37]).
.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (PG-PUB 2015/0091859) in view of Forlines et al. (PG-PUB 2017/0024074) as respectively applied to claims 4 and 12, above, and further in view of Imanilov (PG-PUB 2018/0253183).
Considering claim 5, Rosenberg, as modified by Forlines, discloses using OFDM to simultaneously transmit signals along a plurality of transmit electrodes while a plurality of receiver electrodes simultaneously receive signals, whereby a processor receives a combined signal from the receiver electrodes, but fails to explicitly disclose taking a measurement selected from the group consisting of magnitude and phase on the signal.
However, Imanilov teaches that in OFDM, when a plurality of signals are transmitted and received, the receivers can distinguish the appropriate transmitted signal and utilizes amplitude and phase measurements thereof to determine pressure events ([0019]; [0045-46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize amplitude/phase measurements on received OFDM transmitted signals, as taught by Imanilov, in the invention by Rosenberg, as 
Considering claim 13, Rosenberg, as modified by Forlines, discloses using OFDM to simultaneously transmit signals along a plurality of transmit electrodes while a plurality of receiver electrodes simultaneously receive signals, whereby a processor receives a combined signal from the receiver electrodes, but fails to explicitly disclose taking a measurement selected from the group consisting of magnitude and phase on the signal.
However, Imanilov teaches that in OFDM, when a plurality of signals are transmitted and received, the receivers can distinguish the appropriate transmitted signal and utilizes amplitude and phase measurements thereof to determine pressure events ([0019]; [0045-46]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize amplitude/phase measurements on received OFDM transmitted signals, as taught by Imanilov, in the invention by Rosenberg, as modified by Forlines.  The motivation for doing so determine, without interference from other transmitted signals, location information regarding pressure events ([0045-46]; [0019]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (PG-PUB 2015/0091859) in view of White et al. (PG-PUB 2014/02185057).
	Considering claim 6, Rosenberg discloses the use of a variable resistive element located between at least one of the plurality of transmit electrodes and at least one of the plurality of receive electrodes ([0260]) and a deformable elastic material serving as a variable capacitive 
	However, White teaches the use of both a variable resistive element and a dielectric layer between at least one of a plurality of transmit electrodes and at least one of a plurality of receive electrodes (Figures 11-12; [0130-132]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize both a dielectric layer and a variable resistive element between a transmit and receive electrode, as taught by White, in the invention by Rosenberg.  The motivation for doing so is to provide the ability to determine proximity, touch, hover as well as pressure at the same time.
Considering claim 14, Rosenberg discloses the use of a variable resistive element located between at least one of the plurality of transmit electrodes and at least one of the plurality of receive electrodes ([0260]) and a deformable elastic material serving as a variable capacitive element ([0604]), but fails to explicitly disclose a dielectric layer and the variable resistive layer at the same time being located in the combined force/capacitive sensor embodiment.
	However, White teaches the use of both a variable resistive element and a dielectric layer between at least one of a plurality of transmit electrodes and at least one of a plurality of receive electrodes (Figures 11-12; [0130-132]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize both a dielectric layer and a variable resistive element between a transmit and receive electrode, as taught by White, in the .

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
Applicant argues, on page 8 of the response filed on 8/9/2021, with respect to claims 1, 9 and 17, that Rosenberg fails to disclose that deformation of the deformable element causing a change in resistance of the variably resistive conductive material, thereby changing a coupling between the transmit and receive electrodes.  However, as cited in the rejection, [0321] expressly states the use of a force sensing element located between the row and column electrodes which creates a variable resistance.  According to [0323-325] discloses that the force sensing material (FSM) is located between two separate substrates, whereby a single force sensing element is formed at the interface between the top and bottom electrodes and the FSM.  Additionally, it is clear from [0320] that the FSM has the property of a change in bulk resistance with the application of force.  At [0319] it is made clear that the FSM has flexibility and as force pushes against the FSM, the resistance is decreased.  It is understood that the change in resistance with application of force constitutes the claimed change in resistance of the variable resistive conductive material with deformation of the deformable element.
With respect to the change in coupling between the transmit and receive electrodes, it is clear from the document as a whole, with specific reference to the cited sections, that the variable resistance of the FSM, upon application of force, not only allows a detection of force 
The remainder of the arguments do not specifically point out errors in the rejection, but rather refer back to the subject matter of claims 1, 9 and 17 already discussed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 14, 2021